UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6919



TROY D. DREW,

                                               Plaintiff - Appellant,

             versus


S. K. YOUNG, Warden; W. R. HENSLEY, Hearings
Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-03-63-7)


Submitted:    August 28, 2003            Decided:   September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Troy D. Drew, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy D. Drew appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. §

1915(e)(2)(B) (2000).   We have reviewed the record and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court.   See Drew v. Young, No. CA-03-

63-7 (W.D. Va. May 30, 2003).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                2